Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 2/17/21, has been entered. Claims 1-4, 7-10, 12-16, 19, 21-23, 25, 26 and 52 remain pending.

Drawings
The drawings were received on 2/17/21.  These drawings are accepted.

Claim Rejections - 35 USC § 112
In light of Applicant’s amendment, the rejection of claims 2-4, 7, 14-16 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Claims 1-4, 7-10, 12-16, 19, 21-23, 25, 26 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 26 limitations, directed to “at least two transmission and reception points” are unclear, because they are subject to multiple and contradictory implementations. 
The claimed TRPs could be interpreted as multiple antennae of the same base station or multiple base stations. In addition, the claimed TRPs are not correlated to the claimed network-side devices. The corresponding portion of the specification [0076], does not clarify the meaning of the TRP. Therefore, the unclear TRP interpretations would result in contradictory methods.
Other claims are rejected as the claims, depending on claims 1, 13 and 26.
Claim Rejections - 35 USC § 103
Claims 1-4, 7-10, 12-16, 19, 21-23, 25, 26 and 52 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Deng (US 2019/0104549) in view of Roy (US 9,629,171).
Regarding claims 1, 13, 26 and 52, Deng substantially teaches a method for beam recovery processing (a method for switching to new beams in unfavorable wireless propagation environment, as described on [0002], utilizing the preselected resource sets, as described on [0003] and [0004]), comprising:
transmitting, by a network-side device (SCmB, base station, as shown on Fig. 15), a first indication message to a mobile terminal (mWTRU, mobile terminal, shown on Fig. 15 and described on [0147]-[0154])  in response to that a preset trigger condition is met, wherein the first indication message is used to indicate a new beam pair link BPL (Beam pair scheduling and switching message 1909 is transmitted from the base station to the mobile terminal in response to the Beam switching measurement 1900, comprising quality conditions compared with the predetermined threshold and reporting the result to the base station by the indication message 1903, as shown on Fig. 19A and described on [0188]), and the preset trigger condition comprises that a beam recovery mechanism is determined to be initiated by the mobile terminal based on a measurement result of a downlink reference signal (the mobile terminal performs measurement procedure on the downlink reference signals, as described on [0185]) or a beam recovery mechanism is determined to be initiated by the network-side device based on a measurement result of an uplink reference signal (the base station detects a number of NACK, as described on [0185]; and switching to the new BPL for data transmission (The base station performs switching 
Deng does not teach the preset conditions comprising at least two base stations.
Roy teaches the beam recovery method, shown on Fig. 2A-G and described on 10:31-11:53, comprising usage of a group of the base stations for identifying the best link among them for the restoration of the failed link, as shown on Fig. 9 and described on 18:19-62.
A combination of Deng teaching and Roy teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Deng by using the neighboring base stations for the beam recovery.
In addition, regarding claims 13 and 52, Deng teaches the mobile terminal, shown on Fig. 1B and comprising a processor and a memory performing the corresponding steps, shown on Fig. 19A and described above.
In addition, regarding claim 26, Deng teaches the base station SCmB comprising a processor, as described on [0068], which includes a memory, as described on [0365], to perform the steps shown on Fig. 19A and described above, including the data transmission, shown on Fig. 19B and described on [0189].
Regarding claims 2 and 14, Deng teaches prior to the first message to the mobile terminal, described as 1909, the base station receives the target data from the terminal, described as 1903, which is based on the measurement result, including the preset threshold at the mobile terminal 1902, as described on [0188], and use a beam switch request bit, as described on [0185], or PRACH resources, as described on [0220]-[0222].
Regarding claims 3, 4, 15 and 16, Deng teaches using one bit in the first signaling to indicate the start of the beam switching, as described on [0185].
Regarding claims 7 and 19, Deng teaches the mobile terminal transmitting NACK, as described on [0185], or performing the beam pairs switching based on CQI/RSRQ, as described on [0213].
Regarding claims 8 and 21, Deng teaches establishing initial pairs for communication between the mobile terminal and the base station, comprising using RACH procedure, identifying the best pair of the beams for the communication according to the predetermined parameters, wherein the base station received the information regarding the quality of the beam pairs and assigned the most appropriate pair to the mobile unit, as shown on Fig. 13 and 14, described on [0140]-[0146].
Regarding claims 9 and 22, Deng teaches the narrow beam pairs, which are organized into the dedicated control channel 1402c and the dedicated data channel 1403d, shown on Fig. 14 and described on [0141]-[0144].
Regarding claims 10 and 23, Deng teaches performing the data transmission in the same time resource a TTI, as described on [0145], or a subframe, as shown on Fig. 14.
Regarding claims 12 and 25, Deng teaches the narrow beams pair training, to identify the best pair of the beams for the communication according to the predetermined parameters, wherein the base station receives the information regarding the quality of the beam pairs and assigns the most appropriate pair to the mobile unit, as shown on Fig. 13 and 14, described on [0141]-[0146].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 26 and 52, have been considered but are moot because the new grounds of rejections rely on a new reference, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461